Citation Nr: 0113854	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  98-21 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to service connection for a right leg 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1958 
to March 1959, April 1960 to April 1963, October 1971 to June 
1972, and from March to August 1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1997 rating decision of the Department of 
Veterans Affairs (VA) Oakland Regional Office (RO) which 
denied service connection for a low back disability.  

The RO previously denied service connection for "low back 
strain" in a September 1976 rating decision which became 
final.  See 38 C.F.R. § 20.1101 (2000).  In its present 
adjudication, the RO decided the claim of a low back 
disability on the merits and failed to apply the new and 
material evidence standard.  However, a previously decided 
claim may not be reopened in the absence of new and material 
evidence.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995) (citing 
38 U.S.C. §§ 5108, 7104(b)).  Further, regardless of RO 
action, the Board is legally bound to decide the threshold 
issue of whether the evidence is new and material before 
addressing the merits of the claim.  Id. 

By March 1997 rating decision, the RO denied service 
connection for a right leg disability.  He filed a notice of 
disagreement in April 1997.  The RO denied the claim again by 
April 1997 rating decision.  However, a statement of the case 
(SOC) has not been issued.  As no SOC on this matter has ever 
been issued, additional action by the RO is required as set 
forth below in the Remand portion of this decision.  See 
Manlincon v. West, 12 Vet. App. 328 (1999).



FINDINGS OF FACT

1.  Service connection for a low back disability was 
previously denied by September 1976 decision.

2.  Evidence received since the September 1976 denial of 
service connection for a low back disability does not bear 
directly and substantially on the specific matter under 
consideration, it is cumulative or redundant, and it is not, 
by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1976 rating decision denying service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2000).

2.  No new and material evidence has been received to warrant 
reopening the claim of service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service records indicate that the veteran began to complain 
of back pain in October 1960.  In March 1961, he was hit in 
the low back by a fork lift.  

A May 1964 VA examination report indicated that motion of the 
spinal column was completely normal.

By decision dated in September 1976, the RO denied service 
connection for low back strain.  An appeal was not initiated, 
and that decision became final.  See 38 C.F.R. § 1103.

April 1992 X-ray study of the lumbosacral spine showed 
degenerative changes and minimal narrowing of the 
intervertebral disc spaces with possible disc degeneration.

In or about March 1993, he suffered a work-related back 
injury.  Medical records indicate decreased rotation and 
tenderness.

Private medical records from March 1997 also mention 
complaints of back pain.  Again, it appears that the pain 
resulted from a work-related injury that occurred that month.  
An April 1997 Industrial Injury Visit Verification note 
indicated a diagnosis of low back pain and sciatica.

A May 1997 medical report, apparently in support of a workers 
compensation claim, indicated that the veteran was injured in 
March 1997 while lifting object from boxes and that physical 
therapy yielded only minimal results.  Sciatica and chronic 
low back pain were noted.

In July 1997, he underwent magnetic resonance imaging (MRI) 
of the lumbosacral spine.  Although it was noted that the 
images were compromised by patient motion and poor image 
quality, the radiologist diagnosed significant spinal 
stenosis in the lumbar region, secondary to degenerative disc 
disease and a markedly hypertrophied ligamentum flavum.  The 
physician stated that a congenitally narrowed spinal canal 
could not be ruled out.

Following a second MRI in August 1997, the radiologist noted 
spinal stenosis and degenerative disc disease and stated that 
certain disc fragments were likely exerting pressure on L5 
nerve roots.

At an RO hearing in May 1999, the veteran testified that he 
had back problems since an in-service fork lift accident, and 
that he had no back injury since that time.  He stated that 
subsequent injuries were "reaggravations."  He reported 
that occasionally he could not sit comfortably in a chair and 
that he had occasional "flare-ups."

In February 2001, he testified at a travel Board hearing 
before the undersigned that he did not seek treatment for 
years and even decades, following the fork lift injury, as he 
did not have pain until many years later.  He testified that 
in 1998 or 1999, he underwent back surgery.  Following 
surgery, his low back pain reportedly seemed to move from one 
side of the back to the other.  He also stated that he could 
not stand fully erect.  He stated that he would furnish 
records regarding his surgery and accompanying studies within 
30 days of the hearing.  No additional documents were 
furnished for the record.

Law and Regulations

As noted above, the veteran's claim of service connection for 
a low back disability was previously denied in a final 
September 1976 rating decision.  Despite the finality of a 
prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d at 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  See Duran v. Brown, 7 Vet. App. 216, 220 
(1994).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the holding in Justus was not altered by 
the Federal Circuit decision in Hodge, supra.  

Analysis

The Board concludes that, although this claim was decided by 
the RO before enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), a 
remand for additional action under VCAA is not warranted as 
VA has already met its obligations to the veteran under that 
statute.  As set forth in more detail below, all relevant 
facts have been adequately developed by the RO; given the 
facts of this case, there is no reasonable possibility that 
any further assistance to the appellant would aid in 
substantiating his claim.  The RO received voluminous private 
and service medical records and issued an SOC and 
supplemental SOC.  Moreover, the veteran was afforded a 
hearing before the RO, as well as a travel Board hearing.  
Additionally, he was provided an ample opportunity to submit 
additional records, and he did not.  In view of the 
foregoing, the Board finds that VA has fully satisfied its 
duty to the appellant under VCAA.  As the RO fulfilled the 
duty to assist, and because the change in law has no material 
effect on adjudication of this claim, the Board finds that it 
can consider the merits of this appeal without prejudice to 
him.  Bernard v Brown, 4 Vet. App. 384 (1993).  

The evidence submitted since the final September 1976 
decision consists of medical records pertinent to relatively 
recent complaints of low back pain, July and August 1997 MRI 
reports and hearing transcripts from May 1999 and February 
2001 hearings.  The evidence, although new, sheds no new 
light on the issue at hand; that is, whether the veteran's 
back disability is linked to service.  Thus, the newly-
submitted evidence is not material.  Hodge, 155 F.3d at 1363.  
As the newly-furnished evidence is merely cumulative in 
nature, the application to reopen the claim may not be 
granted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

No new and material evidence having been received, the claim 
of service connection for a low back disability is denied.  


REMAND

By March 1997 rating decision, the RO denied service 
connection for a right leg disability.  The veteran submitted 
a notice of disagreement later in March 1997; however, the RO 
did not issue a SOC regarding this issue.  When there has 
been an initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
SOC, and the RO's failure to issue same is a procedural 
defect.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-410 (1995).  Pursuant to 38 
C.F.R. § 19.9(a) (amended effective Oct. 8, 1997), if further 
evidence or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision, the Board is required to remand the case to the RO 
for necessary action.  Thus, the Board must remand the 
veteran's back claim for preparation of a SOC.  See 
VAOPGCPREC 16-92 (July 24, 1992).

Thus, the case is remanded for the following action:

1.  The RO must issue a SOC, containing 
all applicable laws and regulations, on 
the issue of service connection for a 
right leg disability, to include 
consideration of 38 C.F.R. § 3.310(a) 
(1999) and Allen v. Brown, 7 Vet. App. 
439 (1995), as well as all potentially 
applicable law and regulations.  The 
veteran should be advised of the time 
period in which to perfect his appeal.  
38 C.F.R. § 20.302(b) (2000).  

2.  The veteran is advised that he has 
the right to submit additional evidence 
and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  He may 
seek the assistance of the RO in 
obtaining medical or other records.  
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner. See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical & Statutory Notes). 



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 

